BUFFINGTON, Circuit Judge.
After argument and full consideration had, we are of opinion no error was committed by the court below. Its opinion is so full and satisfactory that nothing more could, or need be, said by this court in the way of restatement, and we therefore affirm the decree on Judge Thompson’s opinion (298 F. 184), simply adding that this is not a case where the account stated' is a creation of original liability, but of an account stated based on transactions between the parties involving asserted liability on the one hand and admitted liability on the other, and such account stated thereafter confirmed, acted upon, and unvoided. The repairs were maritime; the claim, by the advice of competent counsel, conceded to be just; the repairs accepted and approved by the defendants; and the vessel, fitted for its work, taken from the jurisdiction of the court below. Under such circumstances, a settlement and adjustment made by the parties, and which passed into an account stated and a large part thereof paid, should not be denied the stability and conclusiveness adjudged by the court below, for under all the authorities sudh a situation makes a sufficient basis for an account stated. The decree below is therefore affirmed.